Citation Nr: 0519871	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-28 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to VA education benefits for the period 
January 20, 2004 through May 18, 2004.

2.  The validity of an overpayment of Department of Veterans 
Affairs (VA) educational benefits in the calculated amount of 
$976.79.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1992 to 
December 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was 
filed in June 2004, a statement of the case was issued in 
June 2004, and a substantive appeal was received in August 
2004.  The veteran testified at a Board hearing  at the RO in 
May 2005.  

At the May 2005 Board hearing, the veteran expressed a desire 
to claim entitlement to VA educational benefits subsequent to 
May 18, 2004.  This issue is hereby referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  With regard to the veteran's 
claim of entitlement to VA education benefits, there is no 
indication that the veteran has received notice of the these 
applicable provisions, thus, a letter must be issued to the 
veteran to ensure compliance with all VCAA notice provisions.

At the May 2005 Board hearing, the veteran submitted 
additional evidence, to include a CRC Certification Guide, 
and documentation related to North Carolina Department of 
Health & Human Services.  It was explained to the veteran 
that if he submitted additional evidence, such evidence would 
need to be returned to the RO for preliminary review unless 
he expressly waived his right to such preliminary RO review.  
See generally Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran declined to waive preliminary RO review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should advise the veteran of 
the evidence necessary to substantiate 
his claim, as well as what evidence he is 
to provide (to include all pertinent 
evidence in his possession) and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  After completion of the above, the 
RO should review the expanded record, 
to include the additional evidence 
submitted in May 2005, and readjudicate 
the issues.  Unless the full benefit 
sought by the veteran is granted as to 
each issue, the RO should furnish the 
veteran with an appropriate 
supplemental statement of the case.  
The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




